Title: From Thomas Jefferson to Andrew Ellicott, 25 October 1805
From: Jefferson, Thomas
To: Ellicott, Andrew


                  
                     Dear Sir
                     
                     Washington Oct. 25. 05
                  
                  I have not seen the publication by the National institute of the documents proving the falling of stones from the Atmosphere; but I have read Izam’s lithologie Atmospherique, an 8vo. vol. which is an industrious collection of all preceding facts of the same nature, and, of all the testimony in favor of the recent fact, & I doubt not it contained the documents you allude to, tho not having the book here I cannot refresh my memory as to that fact. I do not say that I disbelieve the testimony, but neither can I say I believe it. chemistry is too much in it’s infancy to satisfy us that the lapidific elements exist in the atmosphere, and that the process can be compleated there. I do not know that this would be against the laws of nature, & therefore I do not say it is impossible: but as it is so much unlike any operation of nature we have ever seen, it requires testimony proportionably strong. the formation of hail in the atmosphere, is entirely unaccountable. yet we have the evidence of our own senses to the fact and therefore we must believe it. a most respectable, sensible & truth speaking friend of mine gave me a circumstantial account of a rain of fish to which he was an eye witness. I knew him to be incapable of speaking an untruth. how he could be decieved in such a fact was as difficult for me to account for, as how the fact should happen. I therefore prevailed on my own mind to adjourn the decision of the question till new rains of fish should take place to confirm it.   Our expedition up the Red river was placed under the direction of mr Dunbar. but we have not heard of it’s commencement. Capt Lewis has furnished us a most accurate map of the Missouri for 1600 miles, and has added 6. or 8. new animals, to the American list, which are new varieties at least added to the general list. Accept my friendly salutations & assurances of great respect.
                  
                     Th: Jefferson
                     
                  
               